Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102 (a)1)/(a)(2) as being anticipated by  Huang et al. (US 20190357116 A1).
Regarding claim 17, Huang teaches an apparatus (Device 201 of Fig. 2) comprising: 
at least one processor (processor 203); and at least one memory (memory 202) including computer program code (program 210), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: 
maintaining, for a user equipment, a list of subscriber data for one or more networks (UE may have an operator-controlled PLMN selector list and a user-controlled PLMN selector list stored on the subscriber identity module (SIM) or universal SIM (USIM) card, [0022]), the list of subscriber data comprising one or more entries, each of which includes an entry index or a network identity (Both PLMN Selector lists may contain a list of preferred PLMNs in priority order. A PLMN Selector list, including HPLMN, may have multiple occurrences, with different radio access technology identifies, e.g., NR, E- UTRAN, UTRAN, or GERAN, [0006]) and is used to send a request to a particular network (UE 301 selects a PLMN and sends a NAS ATTACH request message with UE network capability to BS, [0028]); 
maintaining a list of one or more entry indices of entries (list of forbidden PLMNs, [0022]) which are used to send requests to particular networks not allowing a particular network access mode or a list of one or more network identities of particular networks not allowing the particular network access mode (When a registration attempt on a PLMN is rejected by a network, the PLMN ID is written to a list of forbidden PLMNs stored in a data field on the SIM/USIM, [0022]); 
in an instance in which an integrity protected rejection message to the request is received from the particular network that indicates the particular network does not allow a particular network access mode (UE 501 receives an ATTACH Reject message (or a TAU/service Reject message) with error code, e.g., EMM #11 for PLMN not allowed, and EMM #35 for requested service option not authorized in the PLMN, [0032]), disabling the particular network access mode for the entry used to send a request or the particular network (UE 501 also adds the PLMN ID to a temporary forbidden PLMN list, e.g., an extension of the Forbidden PLMN list as long as the counter value is less than a maximum attempt number. UE 501 is then refrained from selecting the same PLMN ID to retry the attach procedure, [0032]); and 
including the index of the entry used to send a request or the identity of the particular network in the list of one or more entry indices or the identity of the particular network in the list of one or more network identities (UE 501 also adds the PLMN ID to a temporary forbidden PLMN list, [0032]).

Regarding claim 18, Huang teaches the apparatus of claim 17, wherein the particular network access mode comprises one from among a trusted network access mode, an untrusted network access mode, or a non-access stratum interface or protocol (UE 301 sends a NAS security mode complete message to BS, Huang [0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190357116 A1) in view of Yuan (CN 105530699 A).
Regarding claim 1, Huang teaches a method (method of Fig. 1comprising: 
maintaining, for a user equipment, a list of subscriber data for one or more networks (UE may have an operator-controlled PLMN selector list and a user-controlled PLMN selector list stored on the subscriber identity module (SIM) or universal SIM (USIM) card, [0022]), the list of subscriber data comprising one or more entries, each of which includes an entry index or a network identity (Both PLMN Selector lists may contain a list of preferred PLMNs in priority order. A PLMN Selector list, including HPLMN, may have multiple occurrences, with different radio access technology identifies, e.g., NR, E- UTRAN, UTRAN, or GERAN, [0006]) and is used to send a request to a particular network (UE 301 selects a PLMN and sends a NAS ATTACH request message with UE network capability to BS, [0028]); 
maintaining one or more counters, for each of the one or more entries (UE maintains a list of PLMN-specific attempt counters, [0023]); 
maintaining a list of one or more entry indices of entries (list of forbidden PLMNs, [0022]) which are used to send requests to particular networks not allowing a particular network access mode or a list of one or more network identities of particular networks not allowing the particular network access mode (When a registration attempt on a PLMN is rejected by a network, the PLMN ID is written to a list of forbidden PLMNs stored in a data field on the SIM/USIM, [0022]);
in an instance in which a non-integrity protected rejection message (no integrity protection, [0035]) to the request is received from the particular network that indicates the particular network does not allow a particular network access mode (UE 501 receives an ATTACH Reject message (or a TAU/service Reject message) with error code, e.g., EMM #11 for PLMN not allowed, and EMM #35 for requested service option not authorized in the PLMN, [0032]), disabling the particular network access mode for the entry used to send a request or the particular network (UE 501 also adds the PLMN ID to a temporary forbidden PLMN list, e.g., an extension of the Forbidden PLMN list as long as the counter value is less than a maximum attempt number. UE 501 is then refrained from selecting the same PLMN ID to retry the attach procedure, [0032]), starting a timer (If no integrity protection, UE 501 starts a timer, e.g., timer T3247, [0035]), and incrementing the one of the one or more counters associated with the entry (Upon receiving the ATTACH Reject message and the error cause, in step 513, UE 501 increments a PLMN-specific attempt counter, [0032]); 
once the timer expires, in an instance in which a counter value for the one of the one or more counters is below a predetermined threshold, re-enabling the particular network access mode for the entry used to send a request or the particular network (In step 514, timer T3247 expires. UE 501 then removes the PLMN ID from the extension of the Forbidden PLMN list. In step 515, UE 501 is allowed to select the same PLMN ID and retry the attach procedure for network access. Because the PLMN ID is added to the temporary forbidden PLMN list when T3247 starts and is removed from the temporary forbidden PLMN list when T3247 expires, it is unlikely that the PLMN-specific attempt counter value will reach the maximum attempt number quickly, [0032]).
However, Huang does not teach once the timer expires, in an instance in which the counter value for the one of the one or more counters satisfies the predetermined threshold, including the index of the entry used to send a request or the identity of the particular network in the list of one or more entry indices or the list of one or more network identities.
In an analogous art, Yuan teaches once the timer expires, in an instance in which the counter value for the one of the one or more counters satisfies the predetermined threshold, including the index of the entry used to send a request or the identity of the particular network in the list of one or more entry indices or the list of one or more network identities (Specifically, UE10 and network such as the error reason 15 rejecting, when it is determined that the TA is refused times has reached the threshold time, UE10 the TA from the first exclusion list, and adding the second exclusion list, thereby disabling the time the current TA is always available at preset, UE10 can only be initiated request to the network successfully in the TA after at least 12 hours, page 8, lines 29-33.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Huang with the second list of Yuan to provide a method and a system for disabling a specific network as suggested.

Regarding claim 2, Huang as modified by Yuan teaches the method of claim 1, wherein the particular network access mode comprises one from among a trusted network access mode, an untrusted network access mode, or a non-access stratum interface or protocol (UE 301 sends a NAS security mode complete message to BS, Huang [0028]).

Regarding claim 5, Huang as modified by Yuan teaches the method of claim 1, wherein the non-integrity protected rejection message comprises an indication that an untrusted network access mode is not allowed for the particular network (UE 401 receives an ATTACH Reject message (or a TAU/service Reject message) with error code, e.g., EMM #11 for PLMN not allowed, and EMM #35 for requested service option not authorized in the PLMN, Huang [0030])

Regarding claim 7, Huang as modified by Yuan teaches the method of claim 1, wherein the predetermined threshold for the one of the one or more counters is implementation dependent (the value of the PLMN-specific attempt counter for that PLMN is less than the UE implementation specific maximum value, Huang [0008]).

Regarding claim 8, Huang as modified by Yuan teaches the method of claim 1, wherein the predetermined threshold for the one of the one or more counters is specific to the particular network access mode and the indication received in the non-integrity protected rejection message (UE maintains a list of PLMN-specific attempt counters, and 4) the value of the PLMN-specific attempt counter for that PLMN is less than the UE implementation specific maximum value, Huang [0024]).

Regarding claim 9, Huang teaches an apparatus (device 201 of Fig. 1) comprising: at least one processor (processor 203); and at least one memory including computer program code, the at least one memory and the computer program code configured to (memory 202), with the at least one processor, cause the apparatus at least to perform: 
maintaining, for a user equipment, a list of subscriber data for one or more networks (UE may have an operator-controlled PLMN selector list and a user-controlled PLMN selector list stored on the subscriber identity module (SIM) or universal SIM (USIM) card, [0022]), the list of subscriber data comprising one or more entries, each of which includes an entry index or a network identity (Both PLMN Selector lists may contain a list of preferred PLMNs in priority order. A PLMN Selector list, including HPLMN, may have multiple occurrences, with different radio access technology identifies, e.g., NR, E- UTRAN, UTRAN, or GERAN, [0006]) and is used to send a request to a particular network (UE 301 selects a PLMN and sends a NAS ATTACH request message with UE network capability to BS, [0028]); 
maintaining one or more counters, for each of the one or more entries (UE maintains a list of PLMN-specific attempt counters, [0023]); 
maintaining a list of one or more entry indices of entries (list of forbidden PLMNs, [0022]) which are used to send requests to particular networks not allowing a particular network access mode or a list of one or more network identities of particular networks not allowing the particular network access mode (When a registration attempt on a PLMN is rejected by a network, the PLMN ID is written to a list of forbidden PLMNs stored in a data field on the SIM/USIM, [0022]); 
in an instance in which a non-integrity protected rejection message (no integrity protection, [0035]) to the request is received from the particular network that indicates the particular network does not allow a particular network access mode (UE 501 receives an ATTACH Reject message (or a TAU/service Reject message) with error code, e.g., EMM #11 for PLMN not allowed, and EMM #35 for requested service option not authorized in the PLMN, [0032]), disabling the particular network access mode for the entry used to send a request or the particular network (UE 501 also adds the PLMN ID to a temporary forbidden PLMN list, e.g., an extension of the Forbidden PLMN list as long as the counter value is less than a maximum attempt number. UE 501 is then refrained from selecting the same PLMN ID to retry the attach procedure, [0032]), starting a timer (If no integrity protection, UE 501 starts a timer, e.g., timer T3247, [0035]), and incrementing the one of the one or more counters associated with the entry (Upon receiving the ATTACH Reject message and the error cause, in step 513, UE 501 increments a PLMN-specific attempt counter, [0032]); 
once the timer expires, in an instance in which a counter value for the one of the one or more counters is below a predetermined threshold, re-enabling the particular network access mode for the entry used to send a request or the particular network (In step 514, timer T3247 expires. UE 501 then removes the PLMN ID from the extension of the Forbidden PLMN list. In step 515, UE 501 is allowed to select the same PLMN ID and retry the attach procedure for network access. Because the PLMN ID is added to the temporary forbidden PLMN list when T3247 starts and is removed from the temporary forbidden PLMN list when T3247 expires, it is unlikely that the PLMN-specific attempt counter value will reach the maximum attempt number quickly, [0032]). 
However, Huang does not teach once the timer expires, in an instance in which the counter value for the one of the one or more counters satisfies the predetermined threshold, including the index of the entry used to send a request or the identity of the particular network in the list of one or more entry indices or the list of one or more network identities.
In an analogous art, Yuan teaches once the timer expires, in an instance in which the counter value for the one of the one or more counters satisfies the predetermined threshold, including the index of the entry used to send a request or the identity of the particular network in the list of one or more entry indices or the list of one or more network identities (Specifically, UE10 and network such as the error reason 15 rejecting, when it is determined that the TA is refused times has reached the threshold time, UE10 the TA from the first exclusion list, and adding the second exclusion list, thereby disabling the time the current TA is always available at preset, UE10 can only be initiated request to the network successfully in the TA after at least 12 hours, page 8, lines 29-33.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Huang with the second list of Yuan to provide a method and a system for disabling a specific network as suggested.

Regarding claim 10, Huang as modified by Yuan teaches the apparatus of claim 9, wherein the particular network access mode comprises one from among a trusted network access mode, an untrusted network access mode, or a non-access stratum interface or protocol (UE 301 sends a NAS security mode complete message to BS, Huang [0028]).
Regarding claim 13, Huang as modified by Yuan teaches the apparatus of claim 9, wherein the non-integrity protected rejection message comprises an indication that an untrusted network access mode is not allowed for the particular network (UE 401 receives an ATTACH Reject message (or a TAU/service Reject message) with error code, e.g., EMM #11 for PLMN not allowed, and EMM #35 for requested service option not authorized in the PLMN, Huang [0030]).

Regarding claim 15, Huang as modified by Yuan teaches the apparatus of claim 9, wherein the predetermined threshold for the one of the one or more counters is implementation dependent (the value of the PLMN-specific attempt counter for that PLMN is less than the UE implementation specific maximum value, Huang [0008]).

Regarding claim 16, Huang as modified by Yuan teaches the apparatus of claim 9, wherein the predetermined threshold for the one of the one or more counters is specific to the particular network access mode and the indication received in the non-integrity protected rejection message (UE maintains a list of PLMN-specific attempt counters, and 4) the value of the PLMN-specific attempt counter for that PLMN is less than the UE implementation specific maximum value, Huang [0024]).

Claims 3-4, 6 , 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190357116 A1) in view of Yuan (CN 105530699 A) and further in view of Tiwari et al. (US 20210051566 A1).
Regarding claim 3, Huang as modified by Yuan teaches the method of claim 1.
However, Huang and Yuan do not teach wherein the one or more networks comprise at least one of a non-public network (NPN), a private network, a standalone non-public network (SNPN), an NPN deployed in conjunction with a public network, an NPN deployed in conjunction with a public land mobile network (PLMN), an NPN deployed in conjunction with a public network using a shared radio access network, an NPN deployed in conjunction with a public network using a shared radio access network and a shared control plane, an NPN deployed in a public network, or an NPN deployed in a PLMN.
In an analogous art, Tiwari teaches wherein the one or more networks comprise at least one of a non-public network (NPN), a private network, a standalone non-public network (SNPN), an NPN deployed in conjunction with a public network, an NPN deployed in conjunction with a public land mobile network (PLMN), an NPN deployed in conjunction with a public network using a shared radio access network, an NPN deployed in conjunction with a public network using a shared radio access network and a shared control plane, an NPN deployed in a public network, or an NPN deployed in a PLMN (case of the SNPN, the UE (100) considers an entry of “a list of subscriber data” with a Stand-alone Non-Public Network (SNPN) identity of a current SNPN as invalid for the 5GS services until the UE (100) is switched off or the entry is updated, [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Huang and Yuan with the network of Tiwari to provide a method and a system for managing closed group feature for UE to improve user connection to the network as suggested.

Regarding claim 4, Huang as modified by Yuan teaches the method of claim 1.
However, Huang and Yuan do not teach wherein the non-integrity protected rejection message comprises an indication that an N1 mode is not allowed for the particular network.
In an analogous art, Tiwari teaches wherein the non-integrity protected rejection message comprises an indication that an N1 mode is not allowed for the particular network (5GMM cause value is one of: 5GMM cause #27 indicates that N1 mode not allowed, [0015] and When the registration reject message is not integrity protected then the UE starts the timer T3346, [0072])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Huang and Yuan with the network of Tiwari to provide a method and a system for managing closed group feature for UE to improve user connection to the network as suggested.

Regarding claim 6, Huang as modified by Yuan teaches the method of claim 1, wherein the user equipment is deployed in a PLMN access mode, and the list of subscriber data comprises a list of PLMNs (Both PLMN Selector lists may contain a list of preferred PLMNs in priority order, Huang [0006]).
However, Huang and Yuan do not teach wherein the one or more networks comprise a non-public network (NPN) deployed in conjunction with a public land mobile network (PLMN).
In an analogous art, Tiwari teaches wherein the one or more networks comprise a non-public network (NPN) deployed in conjunction with a public land mobile network (PLMN) (AMF (200) determines that the UE (100) has the CAG subscription, when a Single NSSAI (S-NSSAI) in the NSSAI or the DNN is used for a public network integrated Non-Public Networks, [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Huang and Yuan with the network of Tiwari to provide a method and a system for managing closed group feature for UE to improve user connection to the network as suggested.

Regarding claim 11, Huang as modified by Yuan teaches the apparatus of claim 9.
However, Huang and Yuan do not teach wherein the one or more networks comprise at least one of a non-public network (NPN), a private network, a standalone non-public network (SNPN), an NPN deployed in conjunction with a public network, an NPN deployed in conjunction with a public land mobile network (PLMN), an NPN deployed in conjunction with a public network using a shared radio access network, an NPN deployed in conjunction with a public network using a shared radio access network and a shared control plane, an NPN deployed in a public network, or an NPN deployed in a PLMN.
In an analogous art, Tiwari teaches wherein the one or more networks comprise at least one of a non-public network (NPN), a private network, a standalone non-public network (SNPN), an NPN deployed in conjunction with a public network, an NPN deployed in conjunction with a public land mobile network (PLMN), an NPN deployed in conjunction with a public network using a shared radio access network, an NPN deployed in conjunction with a public network using a shared radio access network and a shared control plane, an NPN deployed in a public network, or an NPN deployed in a PLMN (In case of the SNPN, the UE (100) considers an entry of “a list of subscriber data” with a Stand-alone Non-Public Network (SNPN) identity of a current SNPN as invalid for the 5GS services until the UE (100) is switched off or the entry is updated, [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Huang and Yuan with the network of Tiwari to provide a method and a system for managing closed group feature for UE to improve user connection to the network as suggested.

Regarding claim 12, Huang as modified by Yuan teaches the apparatus of claim 9.
However, Huang and Yuan do not teach wherein the non-integrity protected rejection message comprises an indication that an N1 mode is not allowed for the particular network.
In an analogous art, Tiwari teaches wherein the non-integrity protected rejection message comprises an indication that an N1 mode is not allowed for the particular network (5GMM cause value is one of: 5GMM cause #27 indicates that N1 mode not allowed, [0015] and When the registration reject message is not integrity protected then the UE starts the timer T3346, [0072])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Huang and Yuan with the network of Tiwari to provide a method and a system for managing closed group feature for UE to improve user connection to the network as suggested.

Regarding claim 14, Huang as modified by Yuan teaches the apparatus of claim 9, wherein the user equipment is deployed in a PLMN access mode, and the list of subscriber data comprises a list of PLMNs (Both PLMN Selector lists may contain a list of preferred PLMNs in priority order, Huang [0006]).
However, Huang and Yuan do not teach wherein the one or more networks comprise a non-public network (NPN) deployed in conjunction with a public land mobile network (PLMN). 
In an analogous art, Tiwari teaches wherein the one or more networks comprise a non-public network (NPN) deployed in conjunction with a public land mobile network (PLMN) (AMF (200) determines that the UE (100) has the CAG subscription, when a Single NSSAI (S-NSSAI) in the NSSAI or the DNN is used for a public network integrated Non-Public Networks, [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Huang and Yuan with the network of Tiwari to provide a method and a system for managing closed group feature for UE to improve user connection to the network as suggested.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190357116 A1) in view of Tiwari et al. (US 20210051566 A1).

Regarding claim 19, Huang teaches the apparatus of claim 17.
However, Huang does not teach wherein the one or more networks comprise at least one of a non- public network (NPN), a private network, a standalone non-public network (SNPN), an NPN deployed in conjunction with a public network, an NPN deployed in conjunction with a public land mobile network (PLMN), an NPN deployed in conjunction with a public network using a shared radio access network, an NPN deployed in conjunction with a public network using a shared radio access network and a shared control plane, an NPN deployed in a public network, or an NPN deployed in a PLMN.
In an analogous art, Tiwari teaches wherein the one or more networks comprise at least one of a non-public network (NPN), a private network, a standalone non-public network (SNPN), an NPN deployed in conjunction with a public network, an NPN deployed in conjunction with a public land mobile network (PLMN), an NPN deployed in conjunction with a public network using a shared radio access network, an NPN deployed in conjunction with a public network using a shared radio access network and a shared control plane, an NPN deployed in a public network, or an NPN deployed in a PLMN (case of the SNPN, the UE (100) considers an entry of “a list of subscriber data” with a Stand-alone Non-Public Network (SNPN) identity of a current SNPN as invalid for the 5GS services until the UE (100) is switched off or the entry is updated, [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Huang with the network of Tiwari to provide a method and a system for managing closed group feature for UE to improve user connection to the network as suggested.

Regarding claim 20, Huang teaches the apparatus of claim 17, wherein the user equipment is deployed in a PLMN access mode, and the list of subscriber data comprises a list of PLMNs (Both PLMN Selector lists may contain a list of preferred PLMNs in priority order, Huang [0006]).
However, Huang does not teach wherein the one or more networks comprise a non-public network (NPN) deployed in conjunction with a public land mobile network (PLMN).
In an analogous art, Tiwari teaches wherein the one or more networks comprise a non-public network (NPN) deployed in conjunction with a public land mobile network (PLMN) (AMF (200) determines that the UE (100) has the CAG subscription, when a Single NSSAI (S-NSSAI) in the NSSAI or the DNN is used for a public network integrated Non-Public Networks, [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the request of Huang with the network of Tiwari to provide a method and a system for managing closed group feature for UE to improve user connection to the network as suggested.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jun et al. (US 20140153408 A1) discloses system that incorporates the subject disclosure may include, for example, responsive to a determination that a first communication session is in a first state and a first sub-state, monitoring for an active timer associated with the first sub-state, where the first state and the first sub-state are defined by a communications protocol. The system can, responsive to a detection of the active timer, monitor for a packet switching service initiation request generated by the applications processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                /NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641